ADAMS, Justice.
This appeal involves a claim, based on an open account, for insurance premiums earned after cancellation of an excess liability umbrella policy. After a hearing, in which conflicting testimony was presented, the trial judge entered a judgment in favor of the plaintiff, McGriff, Seibels & Williams, Inc., and against the defendant, Steiner Marine, Inc., in the amount of $11,-570.00. We affirm.
This case was heard by the trial court without a jury. Where the trial court has heard ore tenus testimony, its judgment based upon that testimony is presumed correct and will be reversed only if, after consideration of the evidence and all reasonable inferences to be drawn therefrom, the judgment is found to be plainly and palpably wrong. Moore v. Williams, 519 So.2d 1337 (Ala.1988); Robinson v. Hamilton, 496 So.2d 8 (Ala.1986).
We have reviewed the record and cannot say that the trial court’s decision was plainly and palpably wrong. Therefore, the judgment is due to be, and it hereby is, affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, ALMON and STEAGALL, JJ., concur.